Per Curiam.

The question presented is whether the shares of stock of Carriage House Apartments, Inc., are investments within the meaning of Section 5701.06, Revised Code, defining investments for the purpose of taxation.
It is clear from the record that what each of these shareholders bought was an interest in real estate, an apartment building, for the sole purpose of occupying a portion of the same as a home. There is nothing to show any intent, plan, or *386scheme on the part of the shareholders to invest in a profit-sharing venture. The corporation was formed as a medium for holding title to the premises as a whole and for the management thereof. These four blocks of stock are merely evidences of the owners’ interests in the realty. The shareholders’ investments are investments in real property, not taxable items of intangible personal property. State v. Silberberg, 166 Ohio St., 101, 139 N. E. (2d), 342.
The decision of the Board of Tax Appeals is affirmed.

Decision affirmed.

Weygandt, C. J., Zimmerman, Stewart and Matthias, JJ., concur.
Taft, Bell and Herbert, JJ., concur in the judgment.